            Case 1:20-cv-09090-GHW Document 4 Filed 10/30/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 10/30/2020
 ------------------------------------------------------------- X
                                                               :
 JEFFREY PETERSON,                                             :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:20-cv-9090-GHW
                              -against-                        :
                                                               :                  ORDER
 CHARLES ORTIZ & PARKCHESTER                                   :
 DEPARTMENT OF PUBLIC SAFETY LLC, :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         This action was removed from the Supreme Court of the State of New York, County of

New York, on October 29, 2020. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party

wishes to demand a jury trial in this matter, the demand must be served and filed no later than

November 12, 2020. Additionally, counsel for Plaintiff is directed to promptly file a notice of

appearance in this case. Counsel for Defendants is directed to serve a copy of this order on

Plaintiff, and to retain proof of service.

         SO ORDERED.

Dated: October 30, 2020
                                                                   __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
